EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of this
28th day of February, 2008, by and between R. William Petty, M.D. (“Executive”),
and Exactech, Inc., a Florida corporation (the “Company”).

Recitals

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated December 20, 2002, (the “Employment Agreement”); and

WHEREAS, on December 17, 2007, the Company and the Executive amended the
Employment Agreement to extend its term to February 28, 2008 to allow for the
renegotiation of a new employment agreement; and

WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement to expressly provide for the continuation of such term to allow for
the finalization of the new employment agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section 2.1 of the Employment Agreement is hereby amended by deleting
Section 2.1 in its entirety and substituting therefor a new Section 2.1 to read
as follows:

“2.1 Employment and Term. The Company shall employ the Executive and the
Executive shall serve the Company, on the terms and conditions set forth herein,
for the period commencing January 1, 2003 (the “Effective Date”) and expiring
March 31, 2008 (the “Term”), unless extended or sooner terminated as hereinafter
set forth.”

2. Except as specifically amended hereby, the Employment Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed.

3. This Amendment shall be deemed a contract made under the laws of the State of
Florida and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts made and to be performed
entirely within such State.

4. This Amendment may be executed in counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

ADDRESS:     THE COMPANY: c/o Exactech, Inc.     EXACTECH 2320 N.W. 66th Court  
  Gainesville, Florida 32653         By:   /s/ William B. Locander     Name:  
William B. Locander, Ph.D.     Title:   Compensation Committee Chairman

 

ADDRESS:     THE EXECUTIVE:

c/o Exactech, Inc.     2320 N.W. 66th Court       /s/ R. William Petty
Gainesville, Florida 32653     Name:   R. William Petty, M.D.

 

2